[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-1436

                      LUIS ESPADA-ROSADO,

                     Plaintiff, Appellant,

                               v.

                COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

     [Hon. Aida M. Delgado-Colón, U. S. Magistrate Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Melba N. Rivera Camacho on brief for appellant.
     Guillermo Gil, United States Attorney, Camille Velez Rive,
Assistant U.S. Attorney, and Robert M. Peckrill, Assistant
Regional Counsel, Social Security Administration, on brief for
appellee.




                       December 18, 2001
            Per Curiam. We have reviewed the record and the

briefs of the parties in this Social Security disability

benefits case and have carefully considered claimant Luis

Espada Rosado’s arguments that the administrative law judge

(ALJ) erred by employing the incorrect legal standard in

evaluating his application for reinstatement of withdrawn

disability   benefits   and   that    the   ALJ’s   decision   is   not

supported by substantial evidence.          Espada is incorrect that

the ALJ should have employed the legal standard applicable

to evaluating “medical improvement” in disability benefits

cessation cases.    The cessation of benefits in Espada’s case

was not based on a finding of medical improvement.             Rather,

the cessation of benefits was initiated by a change in the

social security laws, namely 42 U.S.C. §§ 423(d)2)(C) and

1382(a)(3)(J).     The ALJ correctly employed the applicable

standards embodied in 20 C.F.R. §§ 404.1535 and 416.935 to

evaluate Espada’s request for reinstatement of his disability

benefits.

            After determining, based on the medical evidence

provided by both treating and consulting psychiatrists, that

Espada’s emotional disorder left him unable to perform his

past relevant work, the ALJ solicited the testimony of a


                                -2-
vocational    expert      (VE).         The    VE      testified    at     the

administrative hearing that there were other jobs in the

national economy which Espada could perform despite his

emotional disorder.          Thus, the ALJ had specific evidence -

the VE’s testimony - that there were actual jobs in the

national economy which claimant could perform.                   Therefore,

the   decision    of   the    Commissioner      that    claimant    was    not

disabled is supported by substantial evidence.

            The   final      judgment   of    the   magistrate     judge    is

affirmed.    See Local Rule 27.1.




                                    -3-